DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on April 26, 2021 has been fully considered. The amendment to instant claims 1 and 26 is acknowledged. Specifically, claim 1 has been amended to include the limitation of the filler being present in the composition in amount of 65-75%wt. This limitation was not previously presented and was taken from instant specification ([0008] of instant specification). In light of the amendment, the previous rejections cited below are maintained but suitably framed to better address the current amendment. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-3, 5-13, 17-21, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al (US 2007/0021566) in view of Fuji et al (US 5,473,016). 



5. With respect to amended claims 1 and 26,
Tse et al discloses an adhesive composition comprising:
A) 0.1-99%wt, or 5%wt, or 10%wt, or 20%wt ([0067]) of a propylene polymer having a heat of fusion of 1-70 J/g and mm triad tacticity of at least 75% (Abstract); the propylene polymer produced by polymerization of propylene with C2 or C4-20 alpha olefin, preferably 3-25%wt of ethylene ([0083]); specifically exemplified a propylene-ethylene copolymer comprising 15.5%wt of ethylene ([0498]);
B) 0.1-99%wt, or 3%wt, or 5%wt, or 10%wt of a functionalized polymer component having at least 0.1%wt of a functional group  ([0069]);
C) at least 0.1%wt, or 5%wt, or 10%wt ([0448]) of a linear low density polyethylene having density of less than 0.935 g/cc (claim 22, [0446]);
D) at least 0.1%wt of a filler such as calcium carbonate or barium sulfate ([0459], [0563], [0574]);
E) 0.1-50%wt of an organoclay ([0463]).
Thus, the combination of the component D) and E) corresponds to the filler of instant claims 1 and 26.

6.  Fujii et al discloses polymer blend used as an adhesive (Abstract, col. 3, lines 30-35) comprising:
A’) 10-80%wt of a propylene copolymer (col. 2, lines 25-45);

C’) 5-85%wt of a modified polyolefin resin, specifically ethylene-methyl acrylate or ethylene-vinyl acetate copolymers (col. 5, lines 46-col. 6, line 10), and further
D’) 1-150pbw, based on the 100pbw of A), B) and C) of a filler comprising clay, talc, sand, silica and/or carbon black (col. 8, lines 53-col. 9, line 5) and
E’) 30-150pbw, based on the 100pbw of A), B) and C) of an inorganic flame retardant such as calcium carbonate (col. 9, line 61-col. 10, line 30),
wherein the composition comprises reinforced adhesiveness, a flame resistance, mechanical properties, thermal resistance (col. 2, lines 15-20; col. 8, lines 42-46; col. 10, lines 25-32).
Thus, the combination of the components D’) and E’) is used in amount of as high as 300 pbw based on 100 pbw of the total amount of resins, meaning that the combination of D’) and E’) maybe used in amount of as high as 75%wt based on the weight of the composition.

7.  Further, Tse et al discloses the composition comprising D) at least 0.1%wt of a filler such as calcium carbonate or barium sulfate ([0459], [0563], [0574]) and further E) 0.1-50%wt of an organoclay ([0463]). Therefore, even if the composition of Tse et al in view of  Fuji et al comprises 150pbw of the combination of the components D’) and E’) of Fuji et al, providing 60%wt of the overall composition, the presence of 0.1-50%wt of organoclay will intrinsically and necessarily lead to providing the composition having the amount of fillers more than 60%wt, such as 65-75%wt as well. It is well settled that 

8.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts and types of the components in the composition of Tse et al in view of  Fuji et al, including the amounts of organoclay, calcium carbonate, silica, carbon black, so to provide the composition with a desired level of strength and fire resistance, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

9.  Claims 1-3, 5-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al (US 2007/0021566) in view of Fuji et al (US 5,473,016) and Quinn et al (US 2003/0139516).

10. The rejection is adequately set forth on pages 8-11 of an Office Action mailed on December 24, 2021 and is incorporated here by reference.

Tse et al discloses an adhesive composition comprising:
A) 0.1-99%wt, or 5%wt, or 10%wt, or 20%wt ([0067]) of a propylene polymer having a heat of fusion of 1-70 J/g and mm triad tacticity of at least 75% (Abstract); the propylene polymer produced by polymerization of propylene with C2 or C4-20 alpha olefin, preferably 3-25%wt of ethylene ([0083]); specifically exemplified a propylene-ethylene copolymer comprising 15.5%wt of ethylene ([0498]);
B) 0.1-99%wt, or 3%wt, or 5%wt, or 10%wt of a functionalized polymer component having at least 0.1%wt of a functional group  ([0069]);
C) at least 0.1%wt, or 5%wt, or 10%wt ([0448]) of a linear low density polyethylene having density of less than 0.935 g/cc (claim 22, [0446]);
D) at least 0.1%wt of a filler such as calcium carbonate or barium sulfate ([0459], [0563], [0574]);
E) 0.1-50%wt of an organoclay ([0463]).
Thus, the combination of the component D) and E) corresponds to the filler of instant claims 1 and 26.

12.  Fujii et al discloses polymer blend used as an adhesive (Abstract, col. 3, lines 30-35) comprising:
A’) 10-80%wt of a propylene copolymer (col. 2, lines 25-45);
B’) 5-30%wt of a linear low density polyethylene (LLDPE) having density of 0.86-0.910 g/cc and MFR of 0.1-2 g/10 min (col. 3, lines 13-21);

D’) 1-150pbw, based on the 100pbw of A), B) and C) of a filler comprising clay, talc, sand, silica and/or carbon black (col. 8, lines 53-col. 9, line 5) and
E’) 30-150pbw, based on the 100pbw of A), B) and C) of an inorganic flame retardant such as calcium carbonate (col. 9, line 61-col. 10, line 30),
wherein the composition comprises reinforced adhesiveness, a flame resistance, mechanical properties, thermal resistance (col. 2, lines 15-20; col. 8, lines 42-46; col. 10, lines 25-32).
Thus, the combination of the components D’) and E’) is used in amount of as high as 300 pbw based on 100 pbw of the total amount of resins, meaning that the combination of D’) and E’) maybe used in amount of as high as 75%wt based on the weight of the composition.

13. Further, Tse et al discloses the composition comprising D) at least 0.1%wt of a filler such as calcium carbonate or barium sulfate ([0459], [0563], [0574]) and further E) 0.1-50%wt of an organoclay ([0463]). Therefore, even if the composition of Tse et al in view of  Fuji et al comprises 150pbw of the combination of the components D’) and E’) of Fuji et al, providing 60%wt of the overall composition, the presence of 0.1-50%wt of organoclay will intrinsically and necessarily lead to providing the composition having the amount of fillers more than 60%wt, such as 65-75%wt as well. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of 

14.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts and types of the components in the composition of Tse et al in view of  Fuji et al, including the amounts of organoclay, calcium carbonate, silica, carbon black, so to provide the composition with a desired level of strength and fire resistance, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

15.  Claims 1, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al (US 2007/0021566) in view of Fuji et al (US 5,473,016) and  Yasui et al (US 2013/0296476).

16. The rejection is adequately set forth on pages 11-13 of an Office Action mailed on December 24, 2021 and is incorporated here by reference.

17. With respect to amended claims 1 and 26,
Tse et al discloses an adhesive composition comprising:
A) 0.1-99%wt, or 5%wt, or 10%wt, or 20%wt ([0067]) of a propylene polymer having a heat of fusion of 1-70 J/g and mm triad tacticity of at least 75% (Abstract); the propylene polymer produced by polymerization of propylene with C2 or C4-20 alpha olefin, preferably 3-25%wt of ethylene ([0083]); specifically exemplified a propylene-ethylene copolymer comprising 15.5%wt of ethylene ([0498]);
B) 0.1-99%wt, or 3%wt, or 5%wt, or 10%wt of a functionalized polymer component having at least 0.1%wt of a functional group  ([0069]);
C) at least 0.1%wt, or 5%wt, or 10%wt ([0448]) of a linear low density polyethylene having density of less than 0.935 g/cc (claim 22, [0446]);
D) at least 0.1%wt of a filler such as calcium carbonate or barium sulfate ([0459], [0563], [0574]);
E) 0.1-50%wt of an organoclay ([0463]).
Thus, the combination of the component D) and E) corresponds to the filler of instant claims 1 and 26.

18.  Fujii et al discloses polymer blend used as an adhesive (Abstract, col. 3, lines 30-35) comprising:
A’) 10-80%wt of a propylene copolymer (col. 2, lines 25-45);
B’) 5-30%wt of a linear low density polyethylene (LLDPE) having density of 0.86-0.910 g/cc and MFR of 0.1-2 g/10 min (col. 3, lines 13-21);
C’) 5-85%wt of a modified polyolefin resin, specifically ethylene-methyl acrylate or ethylene-vinyl acetate copolymers (col. 5, lines 46-col. 6, line 10), and further
150pbw, based on the 100pbw of A), B) and C) of a filler comprising clay, talc, sand, silica and/or carbon black (col. 8, lines 53-col. 9, line 5) and
E’) 30-150pbw, based on the 100pbw of A), B) and C) of an inorganic flame retardant such as calcium carbonate (col. 9, line 61-col. 10, line 30),
wherein the composition comprises reinforced adhesiveness, a flame resistance, mechanical properties, thermal resistance (col. 2, lines 15-20; col. 8, lines 42-46; col. 10, lines 25-32).
Thus, the combination of the components D’) and E’) is used in amount of as high as 300 pbw based on 100 pbw of the total amount of resins, meaning that the combination of D’) and E’) maybe used in amount of as high as 75%wt based on the weight of the composition.

19. Further, Tse et al discloses the composition comprising D) at least 0.1%wt of a filler such as calcium carbonate or barium sulfate ([0459], [0563], [0574]) and further E) 0.1-50%wt of an organoclay ([0463]). Therefore, even if the composition of Tse et al in view of  Fuji et al comprises 150pbw of the combination of the components D’) and E’) of Fuji et al, providing 60%wt of the overall composition, the presence of 0.1-50%wt of organoclay will intrinsically and necessarily lead to providing the composition having the amount of fillers more than 60%wt, such as 65-75%wt as well.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 

20.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts and types of the components in the composition of Tse et al in view of  Fuji et al, including the amounts of organoclay, calcium carbonate, silica, carbon black, so to provide the composition with a desired level of strength and fire resistance, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
21.  Applicant's arguments filed on April 26, 2021 have been fully considered.

22. With respect to Applicant’s arguments regarding the rejection of Claims 1-3, 5-13, 17-21, 26 under 35 U.S.C. 103 as being unpatentable over Tse et al (US 2007/0021566) in view of Fuji et al (US 5,473,016), it is noted that:
1)  Tse et al discloses an adhesive composition comprising:
      A) 0.1-99%wt, or 5%wt, or 10%wt, or 20%wt ([0067]) of a propylene polymer having a heat of fusion of 1-70 J/g and mm triad tacticity of at least 75% (Abstract); the 
        B) 0.1-99%wt, or 3%wt, or 5%wt, or 10%wt of a functionalized polymer component having at least 0.1%wt of a functional group  ([0069]);
        C) at least 0.1%wt, or 5%wt, or 10%wt ([0448]) of a linear low density polyethylene having density of less than 0.935 g/cc (claim 22, [0446]);
        D) at least 0.1%wt of a filler such as calcium carbonate or barium sulfate ([0459], [0563], [0574]);
        E) 0.1-50%wt of an organoclay ([0463]).
Thus, the combination of the component D) and E) corresponds to the filler of instant claims 1 and 26.

2)  Fujii et al discloses polymer blend used as an adhesive (Abstract, col. 3, lines 30-35) comprising:
   A) 10-80%wt of a propylene copolymer (col. 2, lines 25-45);
   B) 5-30%wt of a linear low density polyethylene (LLDPE) having density of 0.86-0.910 g/cc and MFR of 0.1-2 g/10 min (col. 3, lines 13-21);
   C) 5-85%wt of a modified polyolefin resin, specifically ethylene-methyl acrylate or ethylene-vinyl acetate copolymers (col. 5, lines 46-col. 6, line 10), and further
   D) 1-150pbw, based on the 100pbw of A), B) and C) of a filler comprising clay, talc, sand, silica and/or carbon black (col. 8, lines 53-col. 9, line 5) and
150pbw, based on the 100pbw of A), B) and C) of an inorganic flame retardant such as calcium carbonate (col. 9, line 61-col. 10, line 30).
Thus, the combination of the components D) and E) is used in amount of as high as 300 pbw based on 100 pbw of the total amount of resins, meaning that the combination of D) and E) maybe used in amount of as high as 75%wt based on the weight of the composition.

3) Fujii et al discloses the composition having separate components that are cited as  components D’) and E’); each of the components D’) and E’) is cited as used in amount of 1-150pbw, based on the 100pbw of A), B) and C) (col. 8, lines 53-col. 9, line 5; col. 9, line 61-col. 10, line 30). Given each of the components D’) and E’) maybe used in amount of 150 pbw, the combined weight of the components D’) and E’) maybe as high as 300 pbw based on the 100pbw of A), B) and C), or as high as 75%wt based on the weight of the composition.

4) Though Fujii et al does not exemplify the use of the components D) and E) each in amount of as high as 150 pbw, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  

5) Furthermore, the above rejection is based on combination of references, i.e. Tse et al and Fuji et al.   Tse et al discloses the composition comprising D) at least 0.1%wt of Tse et al in view of  Fuji et al comprises 150pbw of the combination of the components D) and E) of Fuji et al, providing 60%wt of the overall composition, the presence of 0.1-50%wt of organoclay will intrinsically and necessarily lead to providing the composition having the amount of fillers more than 60%wt, such as 65-75%wt as well.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

6)  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts and types of the components in the composition of Tse et al in view of  Fuji et al, including the amounts of organoclay, calcium carbonate, silica, carbon black, so to provide the composition with a desired level of strength and fire resistance, as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764